EXAMINER'S AMENDMENT
In view of the amendments to the claims and specification, all rejections and the objection to the disclosure (Notice to Comply) have been withdrawn. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas A. Zachariades on 5/10/2021.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 2, line 7, please delete “(PC).” and insert the following: 
---(PC), wherein the enveloped virus is an alphavirus, flavivirus, filovirus, or arenavirus.---
In claim 18, line 1, please delete “claim 17,” and insert the following:
---claim 2,---.
Please delete claims 17 and 19.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 2 comprising the amendment above has been found free of the prior art. This claim is directed to: a method for inhibiting viral entry of an enveloped virus to a cell, comprising contacting the cell with an effective amount of an agent that inhibits viral entry via a T-cell Immunoglobulin and Mucin-domain containing protein 1 (TIM -1), TIM3, TIM4 or phosphatidyl serine (PS) receptor, wherein the agent consists of:
an inhibitory nucleic acid molecule or an antibody or fragment thereof, 
1,2-diacyl-sn-glycero-3-phospho-L-serine (PS), 
1,2-diacyl-sn-glycero-3-phosphoethanolamine (PE), and 
a liposome consisting of 1, 2-diacyl-sn-glycero-3-phospho-L-serine (PS) and 1,2-diacyl-sn-glycero-3-phosphocholine (PC),
wherein the enveloped virus is an alphavirus, flavivirus, filovirus, or arenavirus.

post-filed art by inventors is made of record for further supporting the claimed invention. 
Richard AS, Zhang A, Park SJ, Farzan M, Zong M, Choe H. Virion-associated phosphatidylethanolamine promotes TIM1-mediated infection by Ebola, dengue, and West Nile viruses. Proc Natl Acad Sci U S A. 2015 Nov 24;112(47):14682-7. doi: 10.1073/pnas.1508095112. Epub 2015 Nov 2. PMID: 26575624; PMCID: PMC4664333.
The Richard reference discloses that PE acts as a ligand for PS receptors and that PE plays a role in the infection of dengue, Ebola and West Nile viruses; see Richard reference, p. 14682, col. 2. It is also noted here that the ability of TIM-family proteins to bind PE and its important role in viral entry have been described by the Richard reference; see p. 14685, col. 2.
Jemielity S, Wang JJ, Chan YK, Ahmed AA, Li W, Monahan S, Bu X, Farzan M, Freeman GJ, Umetsu DT, Dekruyff RH, Choe H. TIM-family proteins promote infection of multiple enveloped viruses through virion-associated phosphatidylserine. PLoS Pathog. 2013 Mar;9(3):e1003232. doi: 10.1371/journal.ppat.1003232. Epub 2013 Mar 28. PMID: 23555248; PMCID: PMC3610696.
The Jemielity reference teaches that PE-containing liposomes were able to unexpectedly inhibit hTIM1-mediated viral entry; see p. 12, col. 2. See the abstract for disclosing that TIM1 promotes infection of viruses from the filovirus, flavivirus, arenavirus and alphavirus families. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648